Exhibit NEWS Charter Communications Names Ted Schremp Executive Vice President and Chief Marketing Officer Robert Quigley to retire, will remain with company through end of year New CMO to build upon foundation of data-driven marketing targeting growth of The Charter BundleTM St. Louis, Missouri, June 19, 2008 – Charter Communications, Inc. (NASDAQ: CHTR) announced today that it has named Ted Schremp as the Company’s Chief Marketing Officer, effective July 1, replacing Robert Quigley, who is retiring. Mr. Quigley will remain with Charter through the end of the year in an advisory role. “I look forward to stepping into this important position at Charter,” said Mr. Schremp, who most recently served as the Company’s Senior Vice President of Product Management and Strategy. “Bob has developed a solid strategy targeting continued growth, and I look forward to assuming leadership for this key area of the business.” Mr.
